

BROWN-FORMAN 2013 OMNIBUS COMPENSATION PLAN
EMPLOYEE STOCK-SETTLED STOCK APPRECIATION RIGHT AWARD


Capitalized terms used below have the definitions assigned to them in the
Brown-Forman 2013
Omnibus Compensation Plan (the “Plan”), or as defined herein.


SUMMARY
Participant:
 
Grant Date:
July 23, 2015
First Exercise Date:
May 1, 2018
Expiration Date:
April 30, 2025
Number of Shares:
 
Class of Shares:
Brown-Forman Corporation Class B Common
Grant Price:
 



THIS AWARD (the “Award”), effective as of the Grant Date shown above, represents
the grant of a stock appreciation right under the Plan by Brown-Forman
Corporation, a Delaware corporation (the “Company”), to the Participant named
above, who is an employee of the Company or one or more of its Affiliates.


1.Grant of Stock Appreciation Right. The Company hereby grants to the
Participant a Stock-Settled Stock Appreciation Right (the “SSAR”), subject to
the terms and conditions of the Plan, the Administrative Guidelines to the Plan,
and those set forth in this Award.
2.    Value of the SSAR. The SSAR shall entitle the Participant, upon exercise
of the SSAR (in whole or in part), to receive from the Company an amount payable
in the form of Class B Common Shares determined by multiplying:
A)
the appreciated value of one Class B Common Share, calculated as the Fair Market
Value of one Class B Common Share on the date of exercise minus the Grant Price
as shown above; by

B)
the number of Class B Common Shares with respect to which the SSAR is exercised.
    

3.    Term. Subject to Section 5 below, the term of this Award is for a period
of ten years from the first day of the fiscal year of grant. To exercise the
SSAR, the Participant must remain continuously employed by the Company or one of
its Affiliates for at least three years from the first day of the fiscal year of
grant, except as provided in Section 5 below. Assuming continuous employment,
the SSAR will become exercisable on the First Exercise Date shown above, and it
must be exercised before the close of business on the Expiration Date shown
above. Subject to applicable securities laws, if on the last day of the term of
this SSAR (or, if earlier, the last date on which this SSAR may be exercised
pursuant to Section 5 below) the Fair Market Value of one Share exceeds the
Grant Price shown above, the Participant has not exercised the SSAR and the SSAR
has not otherwise expired, the SSAR shall be deemed to have been exercised by
the Participant on such day and the appropriate number of Shares shall be issued
to the Participant in accordance with Sections 2 and 4 hereof, or at such later
time as would not violate any applicable securities laws; provided, that this
provision shall not apply to an SSAR that expires on account of a for Cause
termination pursuant to Section 5(C) and such SSAR shall expire unexercised as
provided therein.
4.    Form of Payment. The Company shall satisfy its obligation upon the
Participant’s exercise of the SSAR (in whole or in part) in Class B Common
Shares based upon the Fair Market Value of the Company’s Class B Common Shares
on the date of exercise, as determined by the Plan Administrator in in
accordance with Section 2.21 of the Plan. Notwithstanding the foregoing, no
fractional Share shall be distributed in settlement of the SSAR, and any portion
of the SSAR which would be settled in a fractional Share shall be treated in
such manner as determined by the Committee not to have adverse financial
accounting treatment or adverse federal income tax treatment pursuant to IRC
Section 409A.
5.    Termination of Employment. In the event the Participant does not remain
continuously employed by the Company during the term of the SSAR, the following
rules will apply:
A)
Retirement. “Retirement” means termination of employment on or after reaching
age 55 with at least five (5) full years of service, or on or after reaching age
65 with any service. If the Participant terminates employment by reason of
Retirement, this SSAR will continue in force until the earlier of (a) the
Expiration Date; or (b) the end of seven years following the date of Retirement;
provided however, that if the Participant terminates employment by reason of
Retirement during fiscal 2016, the number of Shares subject to this SSAR shall
be prorated based upon the number of whole months worked during fiscal 2016
prior to Retirement (out of a 12 month year), with the remaining portion being
immediately canceled and forfeited. Retirement does not affect the First
Exercise Date of this SSAR. Any Participant who is entitled to the extended time
for exercise of this SSAR pursuant to this Section 5(A) and who is also eligible
to receive a cash severance payment from the Company shall, as a condition of
being afforded the extended exercise period and of receiving such cash severance
payment, be required to execute a general release waiving all claims, if any,
arising from the Participant’s employment or termination from employment that
such Participant may have against the Company and its employees, agents and
affiliates.

B)
Death/Disability. If the Participant dies or terminates employment due to
Disability (“Disability” to be determined by the Plan Administrator in its sole
discretion in accordance with Section 2.16 of the Plan), the SSAR will become
immediately exercisable (if not already exercisable) and must be exercised by
the earlier of (a) the Expiration Date or (b) the end of five years following
the date of death or termination of employment due to Disability. If the
Participant dies or terminates employment due to Disability during fiscal 2016,
the number of Shares with respect to which this SSAR shall become exercisable
pursuant to the first sentence of this Section 5B) shall be prorated based upon
the number of whole months worked during fiscal 2016 prior to death/termination
of employment due to Disability (out of a 12 month year), with the remaining
portion being immediately canceled and forfeited. An exercisable SSAR shall be
exercised by the person(s) named as the Participant’s beneficiary(ies), or, if
the Participant has not named one or more beneficiaries, by whoever has acquired
the Participant’s rights by will or by the laws of descent and distribution.

C)
Involuntary Termination for Cause. A SSAR granted to a Participant who is
terminated for Cause, as defined in the Plan, shall expire immediately as of the
date and time that the Participant is notified of the termination and may not be
exercised.

D)
Involuntary Termination for Poor Performance. A SSAR granted to a Participant
whose employment is involuntarily terminated for poor performance (as determined
by the Plan Administrator in its sole discretion) prior to the First Exercise
Date shall expire immediately as of the date and time that the Participant is
notified of the termination and may not be exercised. A SSAR granted to a
Participant whose employment is involuntarily terminated for poor performance
(as determined by the Plan Administrator in its sole discretion) on or after the
First Exercise Date must be exercised within thirty days following termination
(provided, however, where necessary, the thirty-day period may be delayed or
bifurcated because of required trading black-out periods).

E)
Involuntary Termination – No Fault. A SSAR granted to a Participant whose
employment is involuntarily terminated with “no fault” on the part of the
Participant (as determined by the Plan Administrator in its sole discretion)
will continue in force until the later of (a) twelve months following the date
of termination; or (b) twelve months following the First Exercise Date; provided
however, that if the Participant’s employment is involuntarily terminated for
“no fault” during fiscal 2016, the number of Shares subject to this SSAR shall
be prorated based upon the number of whole months worked during fiscal 2016
prior to termination (out of a 12 month year), with the remaining portion being
immediately canceled and forfeited. Involuntary termination for “no fault” does
not affect the First Exercise Date of this SSAR. Any Participant who is entitled
to the extended time for exercise of this SSAR pursuant to this Section 5(E) and
who is also eligible to receive a cash severance payment from the Company shall,
as a condition of being afforded the extended exercise period and of receiving
such cash severance payment, be required to execute a general release waiving
all claims, if any, arising from the Participant’s employment or termination
from employment that such Participant may have against the Company and its
employees, agents and affiliates.

F)
Voluntary Termination. A SSAR granted to a Participant who terminates employment
voluntarily prior to the First Exercise Date shall expire immediately as of the
date and time of such termination and may not be exercised. A SSAR granted to a
Participant who terminates employment voluntarily on or after the First Exercise
Date shall continue in force until the earlier of (a) the Expiration Date or (b)
the end of thirty days following the date of termination (provided, however,
where necessary, the thirty-day period may be delayed or bifurcated because of
required trading black-out periods). Voluntary Termination does not affect the
First Exercise Date.

G)
Termination for any Other Reasons. If the Participant’s employment terminates
for any reason other than those set out in items A through F above, and in the
absence of any action by the Plan Administrator, the SSAR shall expire
immediately as of the time and date of termination, and may not be exercised.
However, the Plan Administrator, in its sole discretion, based on the facts and
circumstances of such termination, may accelerate the First Exercise Date of all
or any portion of the SSAR, and/or may delay the expiration of all or any
portion of the SSAR to any date not later than the Expiration Date.

6.    Change in Control or Potential Change in Control. In the event of a Change
in Control, as defined in the Plan, the First Exercise Date and the
Participant’s rights with respect to the SSAR shall be governed by the terms of
Article 11 of the Plan.
7.    Rights as a Shareholder. The Participant has no rights as a shareholder
(including, but not limited to, the right to receive dividends or dividend
equivalents, or to vote on shareholder issues) with respect to Shares
potentially available upon exercise of the SSAR. Shareholder rights accrue only
to holders of Shares issued and delivered pursuant to exercise of the SSAR.
8.    Restrictions on Transfer. The SSAR may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, the SSAR shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s duly
appointed legal representative.
9.    Recapitalization. If there is any change in the Company’s Shares through
the declaration of Share dividends or extraordinary cash dividends, or through a
recapitalization resulting in Share splits, or through merger, consolidation,
exchange of Shares, or similar corporate transaction, the Plan Administrator
shall adjust the number and class of Shares subject to the SSAR, as well as the
Grant Price, or take other action pursuant to Section 4.4 of the Plan to prevent
dilution or enlargement of the Participant’s rights.
10.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Award is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered during the
Participant’s lifetime to the Company at its executive offices, addressed to the
attention of the Compensation Department in Louisville, Kentucky.
11.    Continuation of Employment. This Award shall not confer upon the
Participant any right to continued employment by the Company, nor shall this
Award interfere in any way with the Company’s right to terminate the
Participant’s employment at any time. A transfer of the Participant’s employment
between the Company and any of its subsidiaries, or between any divisions or
subsidiaries of the Company shall not be deemed a termination of employment.
12.    Tax Consequences. By accepting the SSAR, the Participant acknowledges
that (i) he or she understands that upon either the grant or the exercise of the
SSAR, he or she may recognize adverse tax consequences, and (ii) he or she
understands that the Company may deduct or withhold an amount of Class B Common
Shares, or require the Participant to remit cash to the Company, sufficient to
satisfy minimum Federal, state, and local taxes (including the Participant’s
FICA obligation) required by law to be withheld with respect to any exercise of
the Participant’s rights under this Award. The Participant is encouraged to
consult with a qualified tax advisor concerning the SSAR. In addition, the
Participant agrees that the SSAR shall be administered and settled as required
for the SSAR to be deemed not to be deferred compensation subject to the
provisions of IRC Section 409A or the Treasury Regulations promulgated
thereunder. Although the Company intends to take such actions so as to allow the
Award to avoid adverse tax treatment pursuant to Section 409A of the Code and
otherwise, the Company makes no representation to that effect and expressly
disavows any covenant to maintain favorable or avoid unfavorable tax treatment.
The Company shall be unconstrained in its corporate activities without regard to
the potential negative tax impact on the Participant.
13.    Miscellaneous.
A)
This Award and the Participant’s rights under it are subject to all the terms
and conditions of the Plan, as the same may be amended from time to time, as
well as any Administrative Guidelines the Plan Administrator may adopt. The Plan
Administrator may impose such restrictions on any Shares acquired pursuant to
the exercise of the SSAR as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares. The Plan Administrator in conjunction with the Company’s
compliance officer may designate periods during which the SSAR may not be
exercised by Participants.

The Plan Administrator may, in its sole discretion, administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and the SSAR, all of which shall be binding upon the Participant.


B)
Subject to the provisions of the Plan, the Board of Directors may terminate,
amend, or modify the Plan; provided, however, that no such termination,
amendment, or modification of the Plan may in any way adversely affect the
Participant’s rights under this Award, without the written consent of the
Participant.

C)
The Participant agrees to take all steps necessary to comply with all applicable
Federal and state securities law in exercising his or her rights under this
Award.

D)
This Award shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.

E)
The Company’s obligations under the Plan and this Award, with respect to the
SSAR, shall bind any successor to the Company, whether succession results from a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

F)
To the extent not preempted by Federal law, this Award shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

G)
At all times when IRC Section 162(m) applies, all Awards to Designated Executive
Officers shall comply with its requirements, unless the Plan Administrator
determines that compliance is not desired or necessary for any Award or Awards.
To that end, the Plan Administrator may make such adjustments it deems
appropriate for a specific Award or Awards.

H)
This Award is subject to the terms of the Plan and Administrative Guidelines
promulgated under it from time to time. In the event of a conflict between this
document and the Plan, the Plan document as well as any determinations made by
the Plan Administrator as authorized by the Plan document, shall govern.

I)
THIS AWARD IS SUBJECT TO THE BROWN-FORMAN CORPORATION INCENTIVE COMPENSATION
RECOUPMENT POLICY. BY EXECUTION HEREOF, THE UNDERSIGNED ACKNOWLEDGES THAT HE OR
SHE HAS BEEN PROVIDED WITH A COPY OF SUCH INCENTIVE COMPENSATION RECOUPMENT
POLICY AND UNDERSTANDS THE TERMS AND CONDITIONS THEREOF.

IN WITNESS WHEREOF, the Company has executed this Award effective as of the
Grant Date set forth above.


BROWN-FORMAN CORPORATION


By:     Kirsten Hawley
    Senior Vice President,
    Chief Human Resources Officer



Page 1 of 1
2016 Form